DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received April 01, 2022.  Claims 4, 8-9. 13 and 17 have been canceled. Claims 1 and 10 have been amended.  No new claims have been added.  Therefore, claims 1-3, 5-7, 10-12, 14-16 and 18-19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112 (a)
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
In the remarks applicant argues that the amendments “recognizing ...that a system to calculate ...is unavailable for receiving the daily NAV for the fund” is supported in  para 0003 of the specification which discloses “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided”; para 0026 “in the event of an upstream failure....may generate ...contingency price...”: para 0047 “if the systems ...used to calculate... available...the process may be repeated” [examiner note- para 0043 recites a similar passage, not para 0047]; para 0048 “if the systems that are used to calculate...are unavailable ...NAV may be calculated using the prior day’s NAV” [examiner note-para 0044 recites similar passage not para 0048]; para 0049 “after the system becomes available ...calculated NAV ...reconciled” [examiner note-para 0045 recites similar passage not para 0049].  Applicant then argues that by not receiving the daily NAV fund the computer program recognizes that the system to calculate the NAV is unavailable.  Based on the amendments the 112(a) rejection should be removed.  The examiner respectfully disagrees.  Although the term “recognize” can be analogous to the term “if” of the specification, the claim limitations go beyond what is supported in the specification with the limitation “by not receiving the daily NAV for the fund” and that the recognize function is performed by the cited “NAV calculation engine computer programmed”. 
In para 0003 of the specification “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided”, please note that the specification supports a process if the system fails but not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided” process.  Accordingly para 0003 does not support the amended claim limitations.  
In para 0026 “in the event of an upstream failure....may generate ...contingency price...”, please note that the specification could be broadly to interpret the language “in the event of an upstream failure” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0026 does not support the amended claim limitations.  
In para 0043 “if the systems ...used to calculate... available...the process may be repeated”, please note para 0043 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 
In para 0045 “after the system become available, the calculated actual NAV is reconciled with the contingency NAV, and the process may be repeated.” please note para 0045 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 
In para 0044 “if the systems that are used to calculate...are unavailable ...NAV may be calculated using the prior day’s NAV”; please note that the specification could be broadly to interpret the language “the systems that are used to calculate...are unavailable” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0044 does not support the amended claim limitations.  
The specification has support for “recognizing, that a system configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable”, but there is no support that the “recognizing” step is performed by “a cNAV calculation engine computer program” and there is no support for the determining step to be a result of “by not receiving the daily NAV for the fund” Accordingly applicants arguments are not persuasive.  The rejection is maintained. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
In the remarks applicant argues that the amendments to the claim integrate the alleged abstract idea into a practical application as the recognition that the system unavailable results in calculation of the cNAV, receipt of the daily NAV causes the program to compare the daily NAV to the cNAV, then enter fund or debt an account based on comparison provides a technical solution to both the determining a cNAV and taking automatic action to fund/debit an account.  The examiner respectfully disagrees.  The examiner notes that the applicant does not identify what technical problem the claimed subject matter is providing a technical solution for.  Furthermore, the argued elements “recognition that the system unavailable results in calculation of the cNAV, receipt of the daily NAV causes the program to compare the daily NAV to the cNAV, then enter fund or debt an account based on comparison provides a technical solution to both the determining a cNAV and taking automatic action to fund/debit an account” fail to provide any technical processes but rather merely recite a calculation of a value in order to fund/debit an account which is a business process confined within a technical environment.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10-12, 14-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claim 1-3, 5-7 and 18:
Claim 1 recites the limitation “recognizing, by a cNAV calculation engine computer program, that a system configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable by not receiving the daily NAV for the fund”. The term “recognize” can be analogous to the term “if” of the specification.  There is no support or possession of a cNAV calculation engine computer program “recognizing...NAV for a fund unavailable” and there is not support for “recognizing...that a system ...for a fund is unavailable by not receiving the daily NAV for the fund”. The specification does not support that the recognizing has anything “by not receiving the daily NAV for the fund”.  Please note the specification does not possess the details as to what or how the recognized is implemented.  Rather the specification supports using to previous days NAV in the event the system to calculate the NAV unavailable. Which is a substitution of variables for a calculation rather than a technical process. 
The claim limitations go beyond what is supported in the specification with the limitation “by not receiving the daily NAV for the fund” and that the recognize function is performed by the cited “NAV calculation engine computer programmed”. 
In para 0003 of the specification “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided”, please note that the specification supports a process if the system fails but not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided” process.  Accordingly para 0003 does not support the amended claim limitations.  
In para 0026 “in the event of an upstream failure....may generate ...contingency price...”, please note that the specification could be broadly to interpret the language “in the event of an upstream failure” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0026 does not support the amended claim limitations.  
In para 0043 “if the systems ...used to calculate... available...the process may be repeated”, please note para 0043 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 
In para 0045 “after the system become available, the calculated actual NAV is reconciled with the contingency NAV, and the process may be repeated.” please note para 0045 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 
In para 0044 “if the systems that are used to calculate...are unavailable ...NAV may be calculated using the prior day’s NAV”; please note that the specification could be broadly to interpret the language “the systems that are used to calculate...are unavailable” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the NAV calculation engine computer program performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0044 does not support the amended claim limitations.  
The specification has support for “recognizing, that a system configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable”, but there is no support that the “recognizing” step is performed by “a cNAV calculation engine computer program” and there is no support for the determining step to be a result of “by not receiving the daily NAV for the fund”  
Claim 1 further recites the limitation “comparing, by the cNAV calculation engine computer program, the daily NAV and the cNAV “ and  “funding or debiting, by the cNAV calculation engine computer program, an account associated with the fund based on the comparison” which is new matter.  The specification has support for 
[0008] In one embodiment, the step of reconciling the cNA V with the current NA V when the current NA V for the fund is available may include comparing the current NA V and the cNA V; and funding or debiting an account associated with the fund based on the comparison.

[0013[ In one embodiment, the method may further include funding or debiting an account based on a difference between the cNA V and the current NAV.

[0046] For example, the actual NAV and the contingency NAV may be compared, and any adjustments based on subscriptions or redemptions, which were transacted using the contingency NA V, such as funding or debiting an account, may be performed
Please note the specification does have support for comparing and funding/debiting but has no support for “the cNAV calculation engine computer program” to perform the function of “comparing ...the daily NAV and the cNav” or “debiting” or “funding”.
The only disclosure in the specification with respect to  a calculation engine is found in para 0033:

[0033] Referring to Figure 1, a system for contingency NA V pricing is
disclosed according to one embodiment. System 100 may include data sources,
such a prior day NA V source 110 and benchmark data source 115. In one
embodiment, prior day NA V 110 source may be a system that calculates the
NA V for the fund, and provides the NA V contingency NA V calculation engine
125 executed by server 120”

Therefore, the limitations of although not explicit, implies support for “receiving, by the cNAV calculation engine” as it can be broadly interpreted as supported by the disclosure “system may include data sources”, the limitations “selecting by the cNAV calculation system” can be broadly interpreted as supported by the disclosure “system may include benchmark data source”.  The limitation “determining, by the cNAV calculation system a correlation factor” and “calculating, by the cNAV calculation engine computer program, a cNAV...” can be broadly interpreted as supported by the disclosure as part of the process of “system may include... NA V 110 source may be a system that calculates the NA V for the fund, and provides the NA V contingency NA V calculation engine 125 executed by server 120”.  
Dependent claims 2-3, 5-7 and 18 depend upon claim 1 and contain the same deficiencies as discussed above with respect to claim 1.  Therefore claim 1-9 and 18 are rejected under 112(a) 
In reference to claims 10-17 and 19:
Claim 10 recites the limitations “the backend recognizes that the system that calculates the daily Net Asset Value (NAV) for the fund is unavailable by not
receiving the daily NAV for the fund”, which is new matter.  The original presentation of the specification does not disclose a the backend recognizes that the system that calculates the daily Net Asset Value (NAV).  There is no support for any technology recognizing any computer element or system that calculates to be unavailable.   
The term “recognize” can be analogous to the term “if” of the specification.  There is no support or possession of a backend “recognizes that the system that calculates the daily Net Asset Value (NAV) for the fund is unavailable by not receiving the daily NAV for the fund”. The specification does not support that the recognizing has anything “by not receiving the daily NAV for the fund”.  Please note the specification does not possess the details as to what or how the recognized is implemented.  Rather the specification supports using to previous days NAV in the event the system to calculate the NAV unavailable. Which is a substitution of variables for a calculation rather than a technical process. 
The claim limitations go beyond what is supported in the specification with the limitation “by not receiving the daily NAV for the fund” and that the recognize function is performed by the cited “backend”. 
In para 0003 of the specification “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided”, please note that the specification supports a process if the system fails but not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the backend performs any function related to “if systems that supply ....data ....such as the price of all assets and total value of all income, expenses and assessments ---fail... previous days NAV is generally provided” process.  Accordingly para 0003 does not support the amended claim limitations.  

The specification in para 0005, discloses “a method for contingency Net Asset Value (cNAV) pricing may include... calculating a cNAV based on a prior day's NAV for the fund, a movement for the selected benchmark, and the correlation factor in response to a daily NA V for the fund being unavailable.  Therefore, there is support for calculating a NAV based on prior NAV data in the event the daily NAV for the fund is unavailable, but there is no support for a process/function to “determine” the system which calculates the NAV unavailable.  
In para 0014 discloses a contingency for NAV pricing where a NAV is calculated when the daily NAV is unavailable.   There is no support for the functions “determining that the system” which calculates the NAV is unavailable.
In para 0026 “in the event of an upstream failure....may generate ...contingency price...”, please note that the specification could be broadly to interpret the language “in the event of an upstream failure” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the backend performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0026 does not support the amended claim limitations. 
 
In para 0043 “if the systems ...used to calculate... available...the process may be repeated”, please note para 0043 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 


In para 0045 “after the system become available, the calculated actual NAV is reconciled with the contingency NAV, and the process may be repeated.” please note para 0045 is not directed toward recognizing any system unavailable and therefore does not support the claim limitations. 

In para 0044 “if the systems that are used to calculate...are unavailable ...NAV may be calculated using the prior day’s NAV”; please note that the specification could be broadly to interpret the language “the systems that are used to calculate...are unavailable” to be analogous to “recognizing that...system unavailable,...but does not support that the system is recognized as failed “by not receiving the daily Nav for the fund”, furthermore there is no support that the backend performs any function related to recognizing “the event of an upstream failure”.  Accordingly para 0044 does not support the amended claim limitations.  
The specification has support for “recognizing, that a system configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable”, but there is no support that the “recognizing” step is performed by “backend” and there is no support for the determining step to be a result of “by not receiving the daily NAV for the fund”  Therefore, the “limitation of the backend ...determines that the system that calculates...unavailable” is not supported in the specification and is new matter. 
Claims 11-17 and 19 depend upon claim 10, and therefore contain the same deficiencies as discussed above with respect to claim 10.  Therefore, claims 10-17 and 19 are rejected under 35 USC 112 paragraph (a).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-12, 14-16 and 18-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-3, 5-7 and 18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) recognizing a system that calculates NAV unavailable, (2) receiving data, (3) selecting benchmarks, (4) determining a correlation factor (5) calculating a value based on data in prior steps (6) receiving data (7) comparing data and (8) funding an account.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor and the funding of an account which falls within the realm of manual processes. That is, other than reciting the functions performed by a cNAV calculation engine computer program, nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the language “by a cNAV ...computer program, the claim limitations encompass a human analyzing/observing to determine a value unavailable, observing data, making a decision of selecting benchmarks, determining a correlation factor and calculating a value.  Mere nominal recitation of a computer program does not take the claim limitations out of mental process grouping. 
This is because the steps recite steps that can easily be performed in the human mind as mental processes because the steps of determining system that calculates daily NAV for a fund unavailable mimics mental process of observation and evaluation, the step of receiving data mimics mental process of observation, the step of selecting benchmarks mimics mental process of evaluation, the step of determining a correlation factor mimic mental process of analysis and decision.  The step of calculating a factor mimic mental process of analysis and calculation of a value.  The recited are no more than a form of data interpretation which can be perceptible in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
In addition the claimed subject matter is directed toward mathematical processes.  The steps of determining a value, receiving data, selecting benchmarks, determining correlation factor and calculating a cNAV is directed toward a mathematical process.  The selecting and determining steps is analogous to determining variables and factors for use in calculating the value.  No mathematical equation can be used, as a practical matter, without selecting values and determining factors for the variables expressed therein.  Determining NAV and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step. If the steps of selecting values and determining factors were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.   The calculation of the NAV using the variables selected and factors determined is solution directed toward mathematical process.  Consideration of whether the gathering, selecting and determining of specific values and calculating values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer.
Furthermore, when considered as a whole the claimed subject matter is directed toward determining daily NAV, receiving data, selecting benchmarks and determining factors to calculate a financial value for a fund and receiving and comparing daily NAV and funding/debiting an account which as a whole directed toward analyzing financial data in order to calculated a value based on previous data elements and a transaction process. Such concepts can be found in the abstract category of commercial interactions and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer processor to perform the steps (1) recognizing a system that calculates NAV unavailable- is directed toward recognizing system available common practice in business (2) receiving data -insignificant extra solution activity of data gathering, (3) selecting benchmarks -directed toward setting up mathematical parameters, (4) determining a correlation factor-directed toward determining a mathematical element related to data  (5) calculating a value based on data in prior steps – directed toward a mathematical process (6) receiving data-insignificant extra solution activity of data gathering (7) comparing NAV data- data analysis  and (8) funding an account- a transaction process.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer processor.  The determining system unavailable step provides no details as to a technical process to perform the determining function.  Rather the step is so high level as to encompass manual or mental processes.  Taking the claim elements separately, the operation performed at the computer processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “receiving”, “selecting”, “determining”, and “calculating” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, Limitations (1)-(4) as a combination are directed toward determining NAV, correlation factors, receiving data and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step.  The combination of steps (6)-(8) is directed toward a transaction process.  When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of the steps as a whole is directed toward performing a calculation of a value and directed toward manipulation of data for financial purposes of receiving and comparing the data calculated which is applied to fund/debit accounts and therefore as a whole the claimed limitations are directed toward a transaction process.   The claim recites the computer program that merely automates the steps of determining data availability, obtaining data, selecting data and calculating values, thereby acting as a generate computer program to perform the abstract idea.  The computer program is claimed generically and operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception in a computer environment.  Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  
The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination/as a whole is directed toward gathering and determining variables for calculating values for financial purposes.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a cNAV calculation engine computing program–is mere instructions.  Nearly every computer program instructions that when executed by a computer capable of performing the steps of “determining value”, “receiving”, “selecting”, “determining” “calculating”, “comparing” and “funding/debiting” required by the method claims.  The claim limitations recite software but fails to include any hardware or computer structure to perform the claimed method. In the sense used in the patent law (35 USC 101), the claimed limitations are not functional because it is neither “tied to a particular apparatus” nor “operates to change materials to ‘a different state or thing’” (IN RE COMISKEY, CAFC 2006-1286, September 2007). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of determining variables for mathematical calculations based on selected information.  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-3, 5-7 and 18 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2-3 and 5-7 are directed toward benchmark elements.   Dependent claim 18 is directed toward using a calculation algorithm to calculate values-well known and conventional.  Dependent claim 18 recites using machine learning to select a benchmark, however any generic algorithms to select a benchmarks for a mathematical calculation.    The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-3, 5-7 and 18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Accordingly fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.
In reference to Claims 10-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 10 recites a process to (1) recognizes system unavailable (2) receive data (3) select benchmarks, (4) determine a correlation factor (5) calculate a value based on data in prior steps (6) receives NAV (7) compare NAV (8) fund/debit accounts.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor and the funding of an account which falls within the realm of manual processes. That is, other than reciting the functions performed by a cNAV calculation engine computer program, nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the language “by a cNAV ...computer program, the claim limitations encompass a human analyzing/observing to determine a value unavailable, observing data, making a decision of selecting benchmarks, determining a correlation factor and calculating a value.  Mere nominal recitation of a computer program does not take the claim limitations out of mental process grouping. 
This is because the steps recite steps that can easily be performed in the human mind as mental processes because the steps of determining system that calculates daily NAV for a fund unavailable mimics mental process of observation and evaluation, the step of receiving data mimics mental process of observation, the step of selecting benchmarks mimics mental process of evaluation, the step of determining a correlation factor mimic mental process of analysis and decision.  The step of calculating a factor mimic mental process of analysis and calculation of a value.  The recited are no more than a form of data interpretation which can be perceptible in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
In addition the claimed subject matter is directed toward mathematical processes.  The steps of determining a value, receiving data, selecting benchmarks, determining correlation factor and calculating a cNAV is directed toward a mathematical process.  The selecting and determining steps is analogous to determining variables and factors for use in calculating the value.  No mathematical equation can be used, as a practical matter, without selecting values and determining factors for the variables expressed therein.  Determining NAV and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step. If the steps of selecting values and determining factors were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.   The calculation of the NAV using the variables selected and factors determined is solution directed toward mathematical process.  Consideration of whether the gathering, selecting and determining of specific values and calculating values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer.
Furthermore, when considered as a whole the claimed subject matter is directed toward determining daily NAV, receiving data, selecting benchmarks and determining factors to calculate a financial value for a fund and receiving and comparing daily NAV and funding/debiting an account which as a whole directed toward analyzing financial data in order to calculated a value based on previous data elements and a transaction process. Such concepts can be found in the abstract category of commercial interactions and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer processor to perform the steps (1) determine system unavailable- is directed toward recognizing system available common practice in business (2) receive data-insignificant extra solution activity of data gathering (3) selecting benchmarks-directed toward setting up mathematical parameters (4) determining a correlation factor-directed toward determining a mathematical element related to data and (5) calculating a value based on variables of the previous elements-directed toward a mathematical process.  (6) receiving data-insignificant extra solution activity of data gathering (7) comparing NAV data- data analysis  and (8) funding an account- a transaction process..   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer processor.  Taking the claim elements separately, the operation performed at the computer processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “receiving”, “selecting”, “determining”, and “calculating” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, limitations (1)-(4) as a combination are directed toward determining NAV, correlation factors, receiving data and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step.   The combination of steps (6)-(8) is directed toward a transaction process.  When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of the steps as a whole is directed toward performing a calculation of a value and directed toward manipulation of data for financial purposes of receiving and comparing the data calculated which is applied to fund/debit accounts and therefore as a whole the claimed limitations are directed toward a transaction process.  Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination/as a whole is directed toward gathering and determining variables for calculating values for financial purposes.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a processing system comprising a computer processor and backend processor–is purely functional and generic.  Every computer will include a processor capable of performing the steps of “receiving”, “selecting”, “determining” and “calculating” required by the method claims.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Therefore, absent a possible narrower construction of the terms “receiving”, “selecting”, “determining” and “calculating” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer processor to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-data selecting and determination and using the data gathered, selected and factors determined for variables and mathematical factors to perform a calculation-is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Other evidence includes:
According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer, similarly, the calculation of cNAV is an algorithm that has no impact upon the computer, its functionality or field its functionality or field is patent ineligible.
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of determining variables for mathematical calculations based on selected information.  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981).
No mathematical equation can be used, as a practical matter, without establishing and substituting values for the variables expressed therein.  Substitution of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and substituting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-12, 14-16 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 10.  Dependent claims 11, 12, 14 and 16 are directed toward benchmark information-a business practice.  Dependent claim 15 is directed toward a fund performance- a business practice.  Dependent claim 19 is directed toward using a calculation algorithm to calculate values-well known and conventional.  Dependent claim 19 recites using machine learning to select a benchmark, however any generic algorithms to select a benchmarks for a mathematical calculation.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-12, 14-16 and 19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Interpretation
The specification describes the term “benchmarks” as benchmark performance that is similar to a fund performance of the fund for a period of time (see para 0005, para 0014). Benchmarks may include S&P 500, Dow Jones Industrial average, Seng Index, Nikkei 225 Index, FTSE 100 Index, and DAX Index (para 0034).   Benchmarks may include indices, commonly-traded instruments, etc (para 0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak). as applied to claim 1 above, in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) and further in view of US Pub No. 2009/0182683 A1 by Taylor et al (Taylor)
In reference to Claim 1:
Nowak teaches:
(Currently Amended) A method for contingency Net Asset Value (cNAV) pricing ((Nowak) in at least Abstract), comprising:
recognizing, by a cNAV calculation engine computer program, that a system [foreign market] configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable ...[stale].((Nowak) in at least FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 6-8; Abstract; para 0003 wherein the prior art teaches a computer program for valuating funds and assets; para 0005 wherein the prior art teaches NAV calculated, para 0016-0017 wherein the prior art teaches computer program computing fair values; para 00117 wherein the prior art teaches that based on NAV timing that the NAV is not available for some markets; 0030-0031, para 0041, para 0076, para 0078, para 0098 wherein the prior art teaches foreign markets not open during  us market time period ); 
Receiving, by a cNAV calculation engine computer program, performance data for a plurality of benchmarks ((Nowak) in at least FIG. 6-8; FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 6-8; Abstract; claim 10
Selecting, by a cNAV calculation engine computer program, one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time ((Nowak) in at least FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 5; Abstract; para 0003 wherein the prior art teaches a computer program for valuating funds and assets; para 0005 wherein the prior art teaches NAV calculated, para 0016-0017 wherein the prior art teaches computer program computing fair values; para 0017, para 0030-0031, para 0034-0037, para 0076-0077, para 0095 wherein the prior art teaches calculations based on US or foreign or Global markets, para 0098, para 0102-0103, para 0105, para 0115-0121, para 0132);
Determining, by a cNAV calculation engine computer program, a correlation factor between the fund performance and the selected benchmark performance ((Nowak) in at least FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 5; Abstract; para 0003 wherein the prior art teaches a computer program for valuating funds and assets; para 0005 wherein the prior art teaches NAV calculated, para 0016-0017 wherein the prior art teaches computer program computing fair values;  para 0018, para 0077, para 0115-0127); 
Calculating, by a cNAV calculation engine computer program, a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor ((Nowak) in at least FIG. 3, FIG. 5-6; para 0017- “receive electronic data for the index i. Once the data has been gathered, a computer is used to calculate alpha (.alpha.) and beta (.beta.) coefficients using a regression analysis. The alpha (.alpha.) coefficient represents a risk-adjusted measure of return on the index i, and the beta (.beta.) coefficient represents a metric that is related to a correlation between an overnight return of the index i and a proxy market… used to calculate a fair-value adjusted price for the futures contract of index i based at least in part on the alpha (.alpha.) and beta (.beta.) coefficients, the settlement price of the futures contract (SETT.sub.i) for index i, and at least one return of a predetermined factor (Z.sub.t) during a stale period.”), para 0030, See also para 0041-0042, para 0098, para 0115-0132, para 0076-0077, para 0107-0109) 
Nowak suggest does not explicitly teach:
recognizing, by a cNAV calculation engine computer program, that a system [foreign market] configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable by not receiving the daily NAV for the fund ((Nowak) in at least FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 6-8; Abstract; para 0003 wherein the prior art teaches a computer program for valuating funds and assets; para 0005 wherein the prior art teaches NAV calculated, para 0016-0017 wherein the prior art teaches computer program computing fair values; para 00117 wherein the prior art teaches that based on NAV timing that the NAV is not available for some markets; 0030-0031, para 0041, para 0076, para 0078, para 0098 wherein the prior art teaches foreign markets not open during  us market time period ); 
The prior art Nowak explicitly teaches that due to time differences of open markets that the reason why NAV’s are not received is because the systems/markets that provide the data are closed.  Therefore, the prior art Nowak teaches recognizing the not received daily NAV’s from foreign markets/systems when domestic trading centers open and receive NAV’s is because the foreign markets/system for providing the data are unavailable.  According the prior art provides some teaching, suggestion or motivation that would have led one of ordinary skill in the art to modify the prior art reference to arrive at the claimed invention and the modification has a reasonable expectation of success. (see KSR)  
Nowak does not explicitly teach:
receiving, by a cNAV calculation engine computer program, the daily Net Asset Value (NAV) for the fund ;
comparing, by the cNAV calculation engine computer program, the daily NAV and the cNAV; and
funding or debiting, by the cNAV calculation engine computer program, an account associated with the fund based on the comparison.
Machado teaches:
recognizing, by a cNAV calculation engine computer program, that a system configured to calculate a daily Net Asset Value (NAV) for a fund is unavailable by not receiving the daily NAV for the fund ((Machado) in at least FIG. 9; para 0073, para 0078, para 0081-0082 wherein the prior art teaches calculating on daily basis NAV, para 0095 wherein the prior art teaches “Missing data 915 is provided with a link, so that the user can obtain additional detail regarding missing net asset value data”, para 0096 wherein the prior art teaches the pricing center of the system returns pricing information, para 0097, para 0100, para 0102; Claim 8); 
Calculating, by a cNAV calculation engine computer program, a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor ((Machado) in at least para 0081-0082)
receiving, by a cNAV calculation engine computer program, the daily Net Asset Value (NAV) for the fund ((Machado) in at least para 0003-0004, para 0095);
funding or debiting, by the cNAV calculation engine computer program, an account associated with the fund based on the comparison ((Machado) in at least para 0003, para 0084)
Both Nowak and Machado are directed toward management of financial assets.   Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Machado of determining data status since Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.
Taylor teaches:
calculating, by a cNAV calculation engine computer program, a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor ((Taylor) in at least FIG. 11: para 0083, para 0114, para 0131-0133)
receiving, by a cNAV calculation engine computer program, the daily Net Asset Value (NAV) for the fund ((Taylor) in at least para 0122 wherein the prior art teaches outputting calculated NAV’s; para 0127, para 0150);
comparing, by the cNAV calculation engine computer program, the daily NAV and the cNAV ((Taylor) in at least para 0140-0142, para 0170); and
funding or debiting, by the cNAV calculation engine computer program, an account associated with the fund based on the comparison ((Taylor) in at least para 0031, para 0032, para 0144, para 0167)
Taylor differs from the cNAV of the claimed invention by the substitution of an old NAV and updated NAV which are comparted and funding/debited decisions made based on the comparison and NAV values.  The prior art Nowak provides evidence that the substituted components and their functions where known in the art.  Accordingly the scope and content of the prior art in the same field of endeavor as the applicant’s invention included a similar analogous concept of comparing different NAV’s.  Taylor provide design incentives (i.e. compare different NAV with updated/daily NAV in order to determine whether to sell or by based on NAV comparison) which would have prompted an adaptation of the known device.  As discussed above with respect to substitution, the prior art Nowak and Taylor provide evidence that the differences between the claimed invention and prior art references were encompassed in known variations or in known principles in the prior art.  Therefore, based on the analysis above, one of ordinary skill in the art could have substituted one known element for another (i.e. old NAV of Taylor and cNAV of Nowak interchangeable), and the results of the substitution would have been predictable and in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Although Taylor does not explicitly cite “debit/fund” account, the prior art does teach for example “the buyer pays the fund owner a certain amount of money and in exchange receives shares of the fund” (para 0018) and teaches cash accounts for baskets (para 0167).  There is a finite number of easily identified predictable potential solutions to the funding of an amount of money as to where the money comes from and where it goes to which would be either an account or buyer having cash outside an account.  Therefore, it would have been obvious to “try” by one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.   
In reference to Claim 2:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 2
(Original) The method of claim 1 (see rejection of claim 1 above), wherein the selected benchmark comprises 
one of an index and a commonly-traded instrument ((Nowak) in at least para 0031, para 0034, para 0088, para 0096, para 0102).
In reference to Claim 3:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 3
(Original) The method of claim 1 (see rejection of claim 1 above), wherein the selected benchmark comprises 
one of the S&P 500 Index, the Dow Jones Industrial Average, the Hang Seng Index, the Nikkei 225 Index, the FTSE 100 Index, and the DAX Index ((Nowak) in at least para 0031).
In reference to Claim 5:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 5
(Original) The method of claim 1 (see rejection of claim 1 above), 
Novak does not explicitly teach:
wherein the benchmark performance is based on a NAV of the benchmark.
Taylor teaches:
wherein the benchmark performance is based on a NAV of the benchmark ((Taylor) in at least para 0002, para 0006, para 0083, para 0132-0133, para 0135, para 0137)
Both Nowak and Taylor are directed toward process for calculating NAV.   Taylor teaches the motivation of utilizing the differences determined between the NAV and the ETF share price can be set by “threshold” (i.e. benchmark) of the NAV for a plurality of NAV trigger threshold values for bid/ask for different baskets the NAV is applied.  Taylor further teaches that it is well known for benchmark performance of stock indexes to provide a base for NAV and performance.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Taylor since Taylor further teaches that it is well known for benchmark performance of stock indexes to provide a base for NAV and performance. 
In reference to Claim 6:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 6
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the fund performance is derived from movements in the fund’s NAV.((Nowak) in at least para 0031, para 0041, para 0076) 
In reference to Claim 7:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 7
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the fund performance and the benchmark performance are compared over a period of time .((Nowak) in at least para 0031, para 0034-0038, para 0041, para 0056-0058, para 0062-0063, para 0076) 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak). in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) in view of US Pub No. 2009/0182683 A1 by Taylor et al (Taylor) as applied to claim 1 above, and further in view of US Pub No. 2011/0055065 A1 by Brenner (Brenner)
In reference to claim 18:
The combination of Nowak, Machado and Taylor discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 18
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
Nowak does not explicitly teach:
wherein the benchmark is selected using machine learning.
Brenner teaches:
wherein the benchmark is selected using machine learning ((Brenner) in at least para 0011, para 0012, para 0013).
Both Nowak and Brenner are directed toward processes which analyze market data.  Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis program of Nowak to include artificial learning program as taught by Brenner since Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  
Claim 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) in view of US Pub No. 2009/0182683 A1 by Taylor et al (Taylor) and further in view of US Pub No. 2014/0180893 A1 by Dale et al. (Dale) and US Pub No. 2011/0071811 A1 by Kuehr-McLaren et al. (Kuehr)
In reference to Claim 10:
Nowak teaches:
(Previously Presented) A system for contingency Net Asset Value (cNAV) pricing ((Nowak) in at least abstract), comprising:
a system configured to calculate of a daily Net Asset Value (NAV) for a fund ((Nowak) in at least para 0018, para 0034, para 0076, para 0078); …
a source of a performance data for a plurality of benchmarks ((Nowak) in at least para 0018, para 0034-0037 wherein the prior art teaches benchmarks including historical, para 0076 wherein the prior art teaches time frame benchmark, para 0078); and 
... receives the daily NAV for a fund from the source ((Nowak) in at least FIG. 6-8; Abstract; para 0017-0018, para 0034-0037 wherein the prior art teaches benchmarks including historical, out of sample; para 0076, para 0078, para 0104, para 0132); 
... selects one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time ((Nowak) in at least Abstract; FIG. 5; para 0017 wherein the prior art teaches computer program computing fair values, para 0030-0031, para 0034, para 0076-0077 wherein the prior art teaches a time frame benchmark,, para 0095, para 0098, para 0102-0105 wherein the prior art teaches index benchmark, para 0115-0121 wherein the prior art teaches utilizing index, );
... determines a correlation factor between the fund performance and the selected benchmark performance ((Nowak) in at least Abstract; FIG. 5; para 0017-0018, para 0077, para 0115-0127); 
.... calculates a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation ((Nowak) in at least FIG. 3, FIG. 5; para 0030, para 0041, para 0076-0077, para 0107-0109).
Nowak suggest does not explicitly teach:
...recognizes that the system that calculates the daily net asset value (NAV) for the fund is unavailable by not receiving the daily NAV for the fund [stale].((Nowak) in at least FIG. 1 wherein the prior art illustrates a computing NAV; FIG. 4; FIG. 6-8; Abstract; para 0003 wherein the prior art teaches a computer program for valuating funds and assets; para 0005 wherein the prior art teaches NAV calculated, para 0016-0017 wherein the prior art teaches computer program computing fair values; para 00117 wherein the prior art teaches that based on NAV timing that the NAV is not available for some markets; 0030-0031, para 0041, para 0076, para 0078, para 0098 wherein the prior art teaches foreign markets not open during  us market time period )
The prior art Nowak explicitly teaches that due to time differences of open markets that the reason why NAV’s are not received is because the systems/markets that provide the data are closed.  Therefore, the prior art Nowak teaches recognizing the not received daily NAV’s from foreign markets/systems when domestic trading centers open and receive NAV’s is because the foreign markets/system for providing the data are unavailable.  According the prior art provides some teaching, suggestion or motivation that would have led one of ordinary skill in the art to modify the prior art reference to arrive at the claimed invention and the modification has a reasonable expectation of success. (see KSR)  
Nowak does not explicitly teach:
a backend comprising at least one computer processor, wherein the backend recognizes...
the backend receives the daily Net Asset Value (NAV) for the fund;
the backend compares the daily NAV and the cNAV; and
the backend funds or debits an account associated with the fund based on the comparison.
Machado teaches:
a backend comprising at least one computer processor, the backend recognizes that a daily net asset value (NAV) for a fund is unavailable from the first source by not receiving the daily NAV for the fund ((Machado) in at least FIG. 9; para 0073, para 0081-0082 wherein the prior art teaches servers calculating on daily basis NAV, para 0095, para 0096 wherein the prior art teaches the pricing center of the system returns pricing information)); 
the backend receives the daily Net Asset Value (NAV) for the fund ((Machado) in at least para 0003-0004, para 0095);
the backend funds or debits an account associated with the fund based on the comparison ((Machado) in at least para 0003, para 0084)
Both Nowak and Machado are directed toward management of financial assets in a computer environment.  Machado teaches that it is known for network systems to process raw data in order to determine action options to implement.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the computer system of Nowak to include the network system of Machado since Machado teaches that it is known for network systems to process raw data in order to determine action options to implement.
Both Nowak and Machado are directed toward management of financial assets.   Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Machado of determining data status since Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.
Kuehr teaches:
a backend comprising at least one computer processor, wherein the backend recognizes that the system that calculates the daily net asset value (NAV) for the fund is unavailable ((Kuehr) in at least para 0028-0029);
Both Nowak and Kuehl are directed toward e-commerce systems.  Kuehl teaches the motivation of a look-ahead engine of the system for an analysis to determine the impact of a request for a performance in order to determine servers going offline so that customers cannot receive resources.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the system functions for receiving data of Nowak to include the system look-ahead engine of Kuehl since Kuehl teaches the motivation of a look-ahead engine of the system for an analysis to determine the impact of a request for a performance in order to determine servers going offline so that customers cannot receive resources.

Dale teaches:
a backend comprising at least one computer processor ((Dale) in at least para 0172-0175, para 0177)
Both Nowak and Dale are directed toward systems which analyze and calculate index related trade data and NAV.  Dale teaches the motivation of backend system components in order for the system to interact with consumers and other intermediary system components.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the system of Nowak details to include backend system components as taught by Dale since Dale teaches the motivation of backend system components in order for the system to interact with consumers and other intermediary system components.  
Taylor teaches:
the backend calculates a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor ((Taylor) in at least FIG. 11: para 0083, para 0114, para 0131-0133)
the backend receives the daily Net Asset Value (NAV) for the fund ((Taylor) in at least para 0122 wherein the prior art teaches outputting calculated NAV’s; para 0127, para 0150);
the backend compares the daily NAV and the cNAV ((Taylor) in at least para 0140-0142, para 0170); and
the backend funds or debits an account associated with the fund based on the comparison ((Taylor) in at least para 0031, para 0032, para 0144, para 0167)
Taylor differs from the cNAV of the claimed invention by the substitution of an old NAV and updated NAV which are comparted and funding/debited decisions made based on the comparison and NAV values.  The prior art Nowak provides evidence that the substituted components and their functions where known in the art.  Accordingly the scope and content of the prior art in the same field of endeavor as the applicant’s invention included a similar analogous concept of comparing different NAV’s.  Taylor provide design incentives (i.e. compare different NAV with updated/daily NAV in order to determine whether to sell or by based on NAV comparison) which would have prompted an adaptation of the known device.  As discussed above with respect to substitution, the prior art Nowak and Taylor provide evidence that the differences between the claimed invention and prior art references were encompassed in known variations or in known principles in the prior art.  Therefore, based on the analysis above, one of ordinary skill in the art could have substituted one known element for another (i.e. old NAV of Taylor and cNAV of Nowak interchangeable), and the results of the substitution would have been predictable and in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Although Taylor does not explicitly cite “debit/fund” account, the prior art does teach for example “the buyer pays the fund owner a certain amount of money and in exchange receives shares of the fund” (para 0018) and teaches cash accounts for baskets (para 0167).  There is a finite number of easily identified predictable potential solutions to the funding of an amount of money as to where the money comes from and where it goes to which would be either an account or buyer having cash outside an account.  Therefore, it would have been obvious to “try” by one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success..
In reference to Claim 11:
The combination of Nowak, Machado, Taylor, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 11
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the selected benchmark comprises 
one of an index and a commonly-traded instrument. ((Nowak) in at least para 0031, para 0034, para 0088, para 0096, para 0102).
In reference to Claim 12:
The combination of Nowak, Machado, Taylor, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 12
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the selected benchmark comprises 
one of the S&P 500 Index, the Dow Jones Industrial Average, the Hang Seng Index, the Nikkei 225 Index, the FTSE 100 Index, and the DAX Index. ((Nowak) in at least para 0031).
In reference to Claim 14:
The combination of Nowak, Machado, Taylor, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 14
(Original) The system of claim 10 (see rejection of claim 10 above), 
Nowak does not explicitly teach:
wherein the benchmark performance is based on a NAV of the benchmark.
Taylor teaches:
wherein the benchmark performance is based on a NAV of the benchmark ((Taylor) in at least para 0002, para 0006, para 0083, para 0132-0133, para 0135, para 0137)
Both Nowak and Taylor are directed toward process for calculating NAV.   Taylor teaches the motivation of utilizing the differences determined between the NAV and the ETF share price can be set by “threshold” (i.e. benchmark) of the NAV for a plurality of NAV trigger threshold values for bid/ask for different baskets the NAV is applied.  Taylor further teaches that it is well known for benchmark performance of stock indexes to provide a base for NAV and performance.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Taylor since Taylor further teaches that it is well known for benchmark performance of stock indexes to provide a base for NAV and performance. 
In reference to claim 15:
The combination of Nowak, Machado, Gastineau, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 15
(Original) The system of claim 10 (see rejection of claim 10 above), 
wherein the fund performance is derived from movements in the fund’s NAV. ((Nowak) in at least para 0031, para 0041, para 0076) 
In reference to Claim 16:
The combination of Nowak, Machado, Gastineau, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 16
(Original) The system of claim 10 (see rejection of claim 10 above), 
wherein the fund performance and the benchmark performance are compared over a period of time. .((Nowak) in at least para 0031, para 0034-0038, para 0041, para 0056-0058, para 0062-0063, para 0076) 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) in view of US Pub No. 2011/0071811 A1 by Kuehr-McLaren et al. in view of US Pub No. 2009/0182683 A1 by Taylor et al (Taylor) in view of (Kuehr) in view of US Pub No. 2014/0180893 A1 by Dale et al. (Dale) as applied to claim 10 above, and further in view of in view of US Pub No. 2011/0055065 A1 by Brenner (Brenner)
In reference to Claim 19:
The combination of Nowak, Machado, Gastineau, Kuehl and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 19
(Previously Presented) The system of claim 10 (see rejection of claim 10 above), 
Nowak does not explicitly teach:
wherein the benchmark is selected using machine learning.
Brenner teaches:
wherein the benchmark is selected using machine learning. ((Brenner) in at least para 0011, para 0012, para 0013).
Both Nowak and Brenner are directed toward processes which analyze market data.  Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis program of Nowak to include artificial learning program as taught by Brenner since Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2017/0200228 A1 by Bryant et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697